Judgment of the Supreme Court, New York County (Carol Berkman, J., at plea and sentence), rendered on July 5, 1984, convicting defendant, on his plea of guilty, of attempted burglary in the first degree and sentencing him to an indeterminate term of imprisonment of 4 to 8 years, is unanimously affirmed.
Defendant, charged with burglary and assault in the first degree, pleaded guilty to attempted burglary in the first degree in full satisfaction of the indictment. Defendant now argues that his plea allocution was insufficient because the elicited facts failed to demonstrate that the defendant remained unlawfully in the complainant’s apartment. Initially, *219we note that defendant never moved to withdraw his plea and has failed to preserve his claim as a matter of law. (People v Santana, 151 AD2d 518.)
In any event, since defendant bargained for a guilty plea to a lesser crime than charged, and was aware of the circumstances of the crime with which he was charged, the trial court was not required to elicit a factual basis for the crime to which defendant pleaded guilty. (People v Tavarez, 151 AD2d 793.) The record indicates that defendant’s plea was in all respects voluntarily, knowingly and intelligently made. Concur—Sullivan, J. P., Carro, Milonas, Smith and Rubin, JJ.